Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 and 17-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein each touch frame in the stream of touch frames reflects being reflective of touch data in proximity to a touch interface during a period of time; the touch interface comprises one or more touch sensors;  each touch frame in the stream of touch frames comprises one or more tixels; and each of the one or more tixels comprises a measurement of a corresponding one of the one or more touch sensors; delimiting the stream of touch frames, the step of delimiting including identifying a variable length window of touch frames based upon the stream of touch frames, the variable length window of touch frames being selected to include touch frames indicative of three-dimensional feature data of a gesture; and classifying the variable length window of touch frames based upon classifications learned by a classifying module to identify the gesture in combination with all other claimed elements of independent claims 1, 9, 15 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174